DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wasserkrug et al., US Patent Application Publication no. 2017/0061309 discloses a wastewater treatment control system that determines control instructions by using linear programming to solve a Markov decision process problem.  Wasserkrug also discloses calculating a Markov decision process transition probability matrix using historical sensor data and a wastewater treatment unit model. 
Frangos et al., US Patent Application Publication no. 2015/0226049 discloses reducing dimensionality of a model that is used to estimate values of variables of interest in real-time based on sensor readings.
Wachell et al., US Patent Application Publication no. 2022/0028001 discloses reducing dimensionality of predictor spaces using variable screening.
 The prior art of record does not teach or suggest a control system performs the combination of: fitting a constrained reinforcement learning (CRL) model to a controlled application system based on a data corresponding to a control action variables and a system state variables; automatically identifying a subset of the system state variables by selecting control action variables of interest and, for each control action variable of interest, identifying system state variables that drive the CRL model to recommend the control action variable of interest; automatically performing state space dimensionality reduction of the CRL model using the subset of the system state variables; estimating a transition probability matrix for a constrained Markov decision process (CMDP) model of the controlled application system subject to the one or more constraint values after state space dimensionality reduction; and formulating the CMDP model as a linear programming (LP) problem using the transition probability matrix, one or more cost objectives, and one or more constraints-related costs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        August 13, 2022